Citation Nr: 1010260	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-08 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a special apportionment of the Veteran's 
disability compensation benefits in excess of $68.00 per 
month, on behalf of his minor child, Z.W.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1990 to November 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the Veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the Veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him, 
whereas an apportionment of less than 20 percent of the 
Veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a special apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That regulation provides that without regard 
to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the Veteran and his dependents on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
Veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
Veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451.  The special apportionment was designed to 
provide for an apportionment in situations where a Veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a general 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. 
No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. 
No. 6(c), 4 (June 1934).

Review of the record reflects that an apportionment of the 
Veteran's VA compensation was awarded to the appellant in 
March 2006, in support of their son Z.W.  Both the appellant 
and the Veteran were notified of the apportionment.  In May 
2006 the appellant submitted her disagreement with the amount 
of the apportionment.  She asserted that he was not paying 
court ordered child support or otherwise supporting their 
son.  The Veteran was advised by the RO of the appellant's 
notice of disagreement, and was sent a copy of the statement 
of the case issued in March 2007.  He was also advised that 
the appellant had requested and been scheduled for a hearing 
before the Board.  

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances. The implementing regulations establish the 
nature, timing and the scope of the notice and assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  However, an applicant for apportionment is 
"not seeking benefits under chapter 51, but, rather, is 
seeking a decision regarding how his benefits will be 
distributed under chapter 55."  Sims v. Nichols, 19 Vet. App. 
453, 456 (2006).  A reasonable interpretation is that the 
VCAA does not apply to decisions regarding how benefits are 
paid and thus because an apportionment decision involves 
deciding how existing benefits are paid, under the reasoning 
in Sims, the VCAA would not appear to be applicable to 
apportionment adjudications.

Nonetheless, in cases involving simultaneously contested 
claims, such as this one, VA has additional regulatory 
responsibilities as to notification of the parties involved 
at each stage of the process.  See 38 C.F.R. § 19.100, et 
seq; 38 C.F.R. § 20.3(p).  The contested claims procedures 
were not completely followed in this case.  Specifically, the 
record available before the Board does not show that the 
Veteran was furnished a copy of the April 2009 supplemental 
statement of the case or was informed of the substance of the 
claimant's substantive appeal as required by 38 C.F.R. § 
19.101 and § 19.102.

The Board also notes that the Veteran submitted a report of 
his expenses in February 2009.  This statement indicated that 
the Veteran provided $600 or more monthly to the dependent on 
whose behalf the appellant requests an increased 
apportionment.  As noted, the appellant has maintained 
throughout the course of this appeal that the Veteran has not 
paid the full amount of the court ordered child support.  
This issue should be further clarified, and the Veteran 
should be asked for updated financial information.

Finally, the Board notes that although the appellant 
submitted a report of her expenses in January 2009, her 
October 2009 testimony included her statement that she was no 
longer employed and in receipt of unemployment benefits.  As 
such, the record may not reflect the parties' current 
financial situations.  Specifically, the appellant's current 
income is not clear, nor is it clear whether the Veteran is 
currently meeting his court-ordered child support 
obligations.  Consequently, the Board finds that a more 
thorough accounting of the income and expenses of the 
claimant and the Veteran is required before the Board may 
render a final determination in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a copy 
of the substance of the appellant's 
substantive appeal as well as a copy of 
the April 2009 supplemental statement of 
the case.

2.  Send the appellant and Veteran VA 
Form 4-5655, Financial Status Report, and 
request that they complete it showing all 
income and expenses.  In addition, 
request that they submit any evidence in 
their possession demonstrating that the 
Veteran is or is not discharging his 
responsibility for child support or 
regarding whether the facts in this case 
show financial hardship. 

The significance of compliance with this 
request should be explained, to 
specifically include advising them that 
failure to cooperate may result in an 
adverse determination.  

3.  Then, readjudicate the issue on 
appeal.  Provide the parties and their 
representatives, if any, with a 
supplemental statement of the case and 
the appropriate time for response.  Then 
return the case to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


